Appeal from an order of the Supreme Court, Erie County (Frank A. Sedita, Jr., J.), entered May 18, 2009 in a personal injury action. The order denied a motion by defendant Noco Express, a Division of Noco Energy Corp., to set aside the jury verdict and for a new trial.
Now, upon the stipulation of discontinuance of action signed by the attorneys for the parties on November 16, 2010, and filed in the Erie County Clerk’s Office on November 22, 2010,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Scudder, EJ., Centra, Peradotto, Sconiers and Pine, JJ.